Name: Council Regulation (EEC) No 1904/87 of 2 July 1987 fixing for the 1987/88 marketing year the amount of the aid for durum wheat
 Type: Regulation
 Subject Matter: economic policy
 Date Published: nan

 3.7 . 87 Official Journal of the European Communities No L 182/47 COUNCIL REGULATION (EEC) No 1904/87 of 2 July 1987 fixing for the 1987/88 marketing year the amount of the aid for durum wheat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ( 1), as last amended by Regulation (EEC) 'No 1900/87 (2), and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas the purpose of the aid for durum wheat is to ensure a fair standard of living for farmers in regions of the Community where such production constitutes a traditional and important part of agricultural production ; whereas these areas were specified by Council Regu ­ lation (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat (6), as last amended by Regulation (EEC) No 1583 /86 (7); whereas , to cushion the impact of the reduction in the intervention price for durum wheat on producers' incomes, the aid for the 1987/ 88 marketing year should be increased ; Whereas the rules regarding the alignment of aid as laid down in Article 79 (2) of the Act of Accession mean that for Spain the amount of aid to be fixed should be that laid down in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 For the 1987/ 88 marketing year, the aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727/75 is hereby fixed for the regions listed in the Annex to Regulation (EEC) No 3103 /76 at :  121,80 ECU per hectare for the Community of Ten, and  33,85 ECU per hectare for Spain . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN 0) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2 ) See page 40 of this Official Journal . O OJ No C 89 , 3 . 4 . 1987 , p. 6 . ( 4) OJ No C 156 , 15 . 6 . 1987 . ( 5 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 . ( 4) OJ No L 351 , 21 . 12 . 1976 , p . 1 . O OJ No L 139 , 24 . 5 . 1986 , p. 40 .